Citation Nr: 1805437	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-45 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H. 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was last before the Board in June 2017, at which time it was remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in June 2017 at which time it was remanded so that research could be conducted in order to determine if the Veteran was exposed to herbicide during his active service.  The remand specifically requested that the Defense Personnel Records Information Retrieval System (DPRIS) be searched to determine whether the Veteran had exposure to herbicides while assigned to the Second Battalion, 51st Artillery, the 142d Military Police Company, or the 19th General Support Group during his period of active duty in Korea.  

Following a review of the Veteran's claims file it appears research was conducted into whether the Veteran's assignments as part of the 19th General Support Group or Second Battalion, 51st Artillery resulted in herbicide exposure.  See September 2017 VA Memo and February 2017 VA Memo.  However, it does not appear that research was conducted into whether the Veteran's assignment as part of the 142d Military Police Company resulted in herbicide exposure.  As such, the Veteran's claim must be remanded again in order for the AOJ to contact DPRIS so that the proper research may be completed. 

In addition, it appears the Veteran continues to receive VA treatment, as such; any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Send a follow-up request to DPRIS to determine whether the Veteran had exposure to herbicides while assigned to the 142d Military Police Company during his period of active duty in Korea from September 10, 1969 to September 17, 1970.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




